DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 08/15/2022. 
Currently, claims 1 and 11 have been amended; claim 14 is canceled; and new claims 22-24 have been added. Therefore, claims 1-13 and 15-24 are pending in this application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claim 24 is rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 depends from claim 23; and claim 24 is recites, “the penetrable material comprises of silicone and at least one of a mesh or a fabric” (emphasis added). 
However, the original disclosure does not have sufficient written description regarding a material that comprises (i) silicon and a mesh, or (ii) silicon and a fabric. Instead, the original disclosure states (see [0021] of the specification, emphasis added), 
“ . . . In one variation, the aperture 42 of the eyelet 34 is covered with a layer of silicone or other penetrable material that may include a mesh or fabric reinforcement such that passing a needle and suture through the aperture 42 requires piercing the covering of the aperture 42 with the needle and suture”.
	Thus, per the excerpt above, the specification is indicating that the cover comprises (or made of) (a) silicon, or (b) other penetrable material that may include a mesh or fabric reinforcement. However, the above does not necessarily mean that the cover comprises (i) silicon and a mesh, or (ii) silicon and a fabric.
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-13, 15-20 and 22-24 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “wherein each eyelet of the plurality of interchangeable eyelets comprises a neck portion and a head portion connected to the neck portion, and wherein one or more of the plurality of interchangeable eyelets has the neck portion disposed in the elastic base and within the outer surface and at least a portion of the head portion disposed within the outer surface” (emphasis added); and claim 11 recites, “wherein each eyelet of the plurality of interchangeable eyelets comprises a neck portion and a head portion . . .  wherein one or more of the plurality of interchangeable eyelets has the neck portion disposed in the base and within the outer surface and at least a portion of the head portion is disposed within the outer surface” (emphasis added).
	Similarly, claim 22 recites, “the head portion of at least one of the plurality of interchangeable eyelets is configured to be movable from within the outer surface to being entirely above the outer surface of the model” (emphasis added)  
	However, it is unclear whether each phrase, “a portion of the head portion disposed within the outer surface” (per claim 1), and “a portion of the head portion is disposed within the outer surface” (per claim 11), is implying that (i) a portion of the head portion is positioned within (e.g. within the area of) the outer surface, or (ii) a portion of the head portion is positioned beneath the outer surface.
	Similarly, regarding claim 22, it is unclear whether the phrase, “the head portion . . . is configured to be movable from within the outer surface to being entirely above the outer surface of the model”, is implying that the head portion is (i) configured to be movable from within (within the area of) the outer surface to being entirely above the outer surface of the model, or (ii) configured to be movable from beneath the outer surface to being entirely above the outer surface of the model.
It is worth to note that claims are given their broadest reasonable interpretation (BRI), in light of the disclosure, without importing a limitation from the specification. Accordingly, claims 1-13, 15-20 and  22-24 are ambiguous at least for the reason above. Nevertheless, for examination purpose, the interpretation indicated in part (i) above is considered.
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 6, 9,10, and 18-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557.
Regarding claim 1, Hasson teaches the following claimed limitations: a surgical training device, comprising: a device base (FIG 1: see the bottom panel, not labeled, which is located below the workspace ‘14’); a top cover spaced apart from the device base to define an internal cavity between the top cover and the device base; at least one aperture or a penetrable region for accessing the internal cavity (FIG 1: e.g. the top wall—label ‘18’—of the frame—label ‘12’—corresponds to the top cover; whereas the membrane—label ‘126’—corresponds to the penetrable region for accessing the internal cavity); a laparoscopic camera disposed inside the cavity and configured to display video images on a video monitor connected to the camera and located outside of the internal cavity (FIG 3: e.g. label ‘146’ corresponds to the laparoscopic camera; whereas label ‘148’ the video monitor connected to the camera; also see FIG 1, label ‘162’); and a model removably disposed inside the internal cavity such that the model is substantially obscured from a user yet observable via the laparoscopic camera displaying video images of the model on the video monitor (col.3, lines 62-67; col.4, lines 1-7; col.5, lines 29-44; see FIG 13, label ‘30’: e.g. the model, FIG 13—label ’40’—is removably disposed inside the internal cavity, similar to label ‘22’ in FIG 3; wherein the model is observable via the laparoscopic camera—label ‘146’—and thereby the training device displays video images of the model on the video monitor—label ‘148’); the model comprising a base, an outer surface disposed over the base, and a plurality of eyelets connected to the outer surface and the base; wherein the plurality of eyelets are arranged in a plurality of groups, a first group of the plurality of groups defining a first pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway (FIG 13: e.g. the model—label ‘30’—already comprises a base, such as the body of the model; and wherein an outer surface [see FIG 13, the top rectangular part] is disposed on the base. In addition, a plurality of rings, such as label ‘236’, which represent the plurality of eyelets, are connected to the outer surface and the base; and the plurality of rings/eyelets are arranged in a plurality of groups [see FIG 13, which involves an arrangement of: a first row of rings, a second row of rings, etc.]. Accordingly, the model already involves a first group of eyelets that define a first predetermined pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway); wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion connected to the neck portion, and wherein one or more of the plurality of eyelets has the neck portion disposed in the base and within the outer surface and at least a portion of the head portion disposed within the outer surface (see FIG 13: e.g. although not separately labelled,  each stack of rings has a pole or rod that connects the bottom ring of each stack to the outer surface and the base of the model. Accordingly, the rod corresponds to the neck portion of the eyelet, whereas the bottom ring corresponds to the head portion of the eyelet; and wherein one or more of the eyelets has its neck portion disposed in the base and within the outer surface and at least a portion of the head portion disposed within the outer surface).
	Although Hasson appears to be silent regarding whether the base is an elastic base, such requirement is directed to a design choice, per Applicant’s disclosure, since Applicant’s disclosure indicates that “[t]he base 32 of the model 30 is a platform that serves as a bottom support for the rest of the model 30 and it is sized and configured such that the model does not tip over. The platform is made of any material such as metal or plastic” (see [0019] of the specification, emphasis added).   
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hasson’s system; for example, by providing an option to incorporate a model that is made of one or more desired materials, including flexible materials (e.g. a model made of a fabric material; or a model made of a plastic material, etc.), in order to make the system more adaptive to different types of models and medical exercises, while reducing the cost that may be associated with some models (e.g. plastic models may be cost-effective when compared to models made of metallic materials, etc.).
	Hasson does not describe the eyelets as interchangeable eyelets that are arranged in a plurality of user-customized groups; wherein the plurality of eyelets are configured to be removed and replaced with other interchangeable eyelets or to be repositioned thereby defining different user-customized pathways that correspond to different surgical procedures.

	However, Hoballah discloses a surgical training device, wherein the device comprises one or more hooks/eyelets, wherein the hook/eyelet is already configured to be removably attached to an outer surface of a model via a screw attachment mechanism (see FIG 5, label ‘340a’ and ‘344’); and wherein Hoballah also describes an additional embodiment where a plurality of hooks/eyelets are configured to be placed at different positions for practicing suture tying with different threshold pressures (col.7 lines 27-36). 
	The screw attachment mechanism discussed above indicates that the user can easily interchange one hook/eyelet with another one, etc.    
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating an arrangement that allows the plurality of rings/eyelets (see FIG 13) to be removably attached, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different pressure thresholds, etc.
Regarding claim 6, Hasson in view of Hoballah teaches the claimed limitations as discussed above. 
The limitation, “a second group of interchangeable eyelets defining a second predetermined pathway”, is already addressed above per the modification applied to claim 1 since the modified system incorporates a plurality of removably attachable eyelets, which are arranged in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills. 
Regarding claim 9, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6.
Regarding the limitation, “the eyelets of the first group of interchangeable eyelets are rigid, the eyelets of the second group of interchangeable eyelets are deflectable with respect to the base”, the eyelets are already interchangeable eyelets given the modification discussed per claim 1 or claim 6. 
Hasson also teaches that the eyelets of the first group of eyelets are rigid (see FIG. 13: e.g. see the eyelets on the first row, wherein the eyelets are inserted to the top surface of the base; and therefore, they are stationary or rigid with respect to the surface).
Furthermore, Hoballah teaches that one or more of the eyelets move from a first position to a second position in response to a force exerted on the eyelet; such as, a force exerted when tying a surgical knot to the eyelet, etc. (col.2, lines 29-40; col.4, lines 29-54 and col.7, lines 27-36). 
The teaching above indicates a group of interchangeable eyelets that are deflectable with respect to the base.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by arranging one or more groups of the eyelets to move when encountering a predetermined force, so that one or more of the eyelets in that group deflect with respect to the base when the force that the user applies to the eyelet(s) exceeds the minimum allowable force, etc., so that the user would easily know whether he/she is performing the procedure correctly or not; and thereby improving the effectiveness of the training device.   
Regarding claim 10, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6.
	Hasson further teaches, the eyelets of the first group of eyelets comprise a first color selected to contrast with a color of the base of the model (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, at least one group of eyelets, such as the bottom eyelets in the first row, or the bottom eyelets in the second row, comprise a first color that contrasts with a color of the base of the model).
It is also worth noting, given the modification discussed per claim 1 (or 6), that the eyelets are already interchangeable eyelets that are arranged in to one or more different groups.  
	Hasson does not explicitly describe, the eyelets of the second group of eyelets comprise a second color selected to blend with the color of the base of the model.
	However, given such teaching regarding the use of rings that have different colors to facilitate visual discernment of depth (col.7, lines 4-11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hasson’s system; for example, by choosing, regarding one of the rings in the stack (e.g. the top ring, etc.), a color that matches the color of the outer surface of the base, in order to emphasize the level of depth being simulated, so that the user would easily discern the level of depth during practice.   
Regarding claim 18, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1.
	Hoballah further teaches, one or more of the plurality of interchangeable eyelets are slotted to move within a slot axially relative to the outer surface of the model base (col.6, lines 26-56: e.g. one or more slots are provided on the outer surface of the base member; and thereby each hook is slidable along the outer surface).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hasson in view of Hoballah; for example, by incorporating such arrangement that allows each of the one or more eyelets to be slidable, or move relative to the outer surface, so that the user would be able to easily and efficiently position one or more of the eyelets according to one or more desired patterns when practicing the different types of medical procedures (e.g. the producers that require suture tying with different pressure thresholds, etc.).  
Regarding claim 19, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1.
The limitation, “the plurality of user-customized groups correspond to different skill levels”, is already addressed above per the modification applied to claim 1 since the modified system incorporates a plurality of removably attachable eyelets, which are arranged in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.
Regarding claim 20, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1.
Although the embodiment discussed per claim 1 does not explicitly describe that “the model further comprises removable simulated organs or removable anatomical models”, Hasson describes an alternative embodiment that involves a mode, which comprises a mock organ/tissue element(s) for practicing one or more procedures (see col.6, lines 11-20).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the embodiment of FIG 13; for example, by incorporating a model that comprises a mock organ/tissue element(s), wherein the plurality of eyelets are removably attached to the mock organ/tissue element(s), etc., in order to provide the user with a more realistic model for practicing one or more of the procedures (e.g. passing a suture between two rings/eyelets, etc.), so that the user would have a better chance to develop the skills needed to handle procedures related to real organs/tissues.   
●	Claims 2-5, 7 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557 and further in view of Poniatowski 61/642117 (provisional application related to the publication US 2015/0086955).
	Regarding claim 2, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1. 
	Note that claim 2 is directed to printed matter that has no functional relationship with the substrate; and therefore, claim 2 is directed to nonfunctional descriptive matter.
	Nevertheless, Hasson already describes the implementation of one or more markings, wherein the marking configured illustrate to a user to the first pathway of the first group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets).
	It is also worth noting that the modified system, as discussed per claim 1, already incorporates the first user customized pathway of the first group of eyelets. 	Hasson does not explicitly describe marking on the outer surface of the base of the model. 
However, Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of 
Hasson in view of Hoballah and further in view of Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and also (ii) visual guidance regarding one or more additional procedures specific to a particular organ(s)/tissue(s), etc., so that the user would be able to easily recognize the accuracy of his/her performance, besides learning techniques directed to one or more additional specific procedures.  
	Regarding claim 3, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises a line drawn on the outer surface”, is already addressed above according to the modification discussed with respect to claim 2 (e.g. the modification already involves marking one or more lines). 
Regarding claim 4, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 3. 
The limitation, “wherein the outer surface of the base of the model has a first color, and the marking has a second color configured to contrast with the first color”, is also addressed above according to the modification discussed with respect to claim 3 and/or claim 2.
Particularly, the color marking (the line and/or curve) placed on the surface is visible to the user; and therefore, the line/curve has a color that contrasts the color of the outer surface of the base. Moreover, the act of marking different lines in different colors also indicates that the line/curve has a color that contrasts the color of the outer surface of the base. 
Regarding claim 5, Hasson in view of Hoballah and further in view of Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises an anatomical landmark“, is also addressed above according to the modification discussed with respect to claim 2 (e.g. the modified system already comprises line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.).
Regarding claim 7, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6. 
	Hasson further describes a first marking, wherein the first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking, wherein the second marking corresponding to the second predetermined pathway of the second group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets; such a first color for the first group of eyelets, a second color for the second group of eyelets, etc. Accordingly, the device already involves a first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking corresponding to the second predetermined pathway of the second group of eyelets).
It is also worth noting, per the modification discussed with respect to claim 6 or 1, that the modified system already involves interchangeable eyelets that are arranged in to one or more different groups.  
	Hasson does not explicitly describe that each of the first marking and the second marking is on the outer surface of the base of the model. 
However, Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and also (ii) visual guidance regarding one or more additional procedures specific to a particular organ(s)/tissue(s), etc., so that the user would be able to easily recognize the accuracy of his/her performance, besides learning techniques directed to one or more additional specific procedures.  
●	Claims 8, 23 and 24 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah and in view of Medina 5,368,487.
Regarding claim 8, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 6. 
Hasson does not explicitly describe, the eyelets of the first group of interchangeable eyelets each have an aperture having a first diameter, the eyelets of the second group of interchangeable eyelets each have an aperture having a second diameter smaller than the first diameter.
However, Medina discloses a laparoscopic training system, wherein the system comprises a plurality of eyelets (see FIG 8); and wherein a resilient material (e.g. FIG 9A, label ‘82’ or FIG 10C, label ‘92’), which has a central aperture (FIG 9A, label ‘328’ or FIG 10C, label ‘528’), is applied to a given eyelet (FIG 9A, label ‘112’ or FIG 10A, label ‘72’: e.g. the aperture defining means correspond to an eyelet); and thereby a surgical aperture of a desired diameter is formed on the given eyelet. 
It is also worth noting, per the modification discussed according to claim 6 (or claim 1), that the eyelets are interchangeable eyelets.   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Medina; for example, by incorporating at least one set of covers—such as latex covers—wherein each latex cover involves an aperture that is smaller in size than that of the eyelet; and wherein the latex covers are applied to at least one of the groups of eyelets (e.g. the eyelets in the first row, or the eyelets in the second row, etc.), in order to provide the user with an additional training, which requires the use of an instrument that fits the small size aperture on the latex cover, etc., so that the user would have a further opportunity to learn the proper use of different types of instruments. 
Regarding claim 23, Hasson in view of Hoballah teaches the claimed limitations as discussed above per claim 1. 
Hasson , as modified based on Hoballah, further teaches, the head portion of one or more of the plurality of interchangeable eyelets define an aperture therethrough (FIG 13: e.g. see the bottom ring, which already has a circular aperture).
Hasson does not teach, the aperture being covered with a penetrable material that is configured to be pierced by the at least one needle and through which the at least one needle and suture is passed therethrough and through the aperture.
However, Medina discloses a training system, wherein the system comprises a plurality of eyelets (see FIG 8); and wherein a resilient material (e.g. FIG 9A, label ‘82’ or FIG 10C, label ‘92’), which has a central aperture (FIG 9A, label ‘328’ or FIG 10C, label ‘528’), is applied to a given eyelet (FIG 9A, label ‘112’ or FIG 10A, label ‘72’: e.g. the aperture defining means correspond to an eyelet); and thereby a surgical aperture of a desired diameter is formed on the given eyelet. 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and in view of Medina; for example, by incorporating at least one or more flexible covers—such as one or more latex covers—wherein each latex cover involves an aperture that is smaller in size than that of the eyelet; and wherein the head of one or more of the eyelets is covered with the flexible cover, in order to provide the user with an additional training, which requires the use of an instrument that fits the small size aperture on the flexible cover, etc., so that the user would have a further opportunity to learn the proper use of different types of instruments. 
Regarding claim 24, Hasson in view of Hoballah and in view of Medina teaches the claimed limitations as discussed above per claim 23. 
Although Hasson, as modified per Medina, does not explicitly describe that the penetrable material comprises of silicone and at least one of a mesh or a fabric, Medina already suggests the implementation of a flexible membrane in general (see co.5, lines 6-10). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hasson; for example, by incorporating one or more well-known flexible materials (e.g. a membrane made of wool, or a membrane made of inexpensive fabric, etc.), in order to provide the system with multiple options for covering the aperture of one or more of the rings (eyelets), so that the system would be more adaptive to be practiced using one or more common or readily available materials.   
●	Claims 11-13, 15 and 16 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557 and further in view of Foerster 2013/0197579.  
Regarding claim 11, Hasson teaches the following claimed limitations: a kit for assembling a model for use in a surgical training device, the kit comprising: a model comprising: a base, and an outer surface disposed over base (see FIG 13, label ‘30’: e.g. a model for practicing a procedure, wherein the body of the model, which is not labeled, corresponds to the base; whereas the top surface corresponds to the outer surface that is disposed over the base); and a plurality of eyelets insertable through the outer surface and connected to the base, wherein the plurality of eyelets comprising a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration (col.7, lines 4-15; FIG 13: e.g. the plurality of rings, which correspond to the plurality of eyelets, are inserted into the top surface of the model; and thus they are already connected to the base; and wherein different groups of eyelets are arranged in different configuration; such as: a first group of eyelets arranged in the first row, a second group of eyelets arranged in the second row, etc.); wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets comprises a rigid neck portion, and wherein one or more of the plurality of eyelets has the neck portion disposed in the base and within the outer surface and at least a portion of the head portion is disposed within the outer surface (see FIG. 13: e.g. although not separately labelled,  each stack of rings has a pole or rod that connects the bottom ring of each stack to the outer surface and the base of the model. Accordingly, the pole/rod corresponds to the neck portion of the eyelet, such as a rigid neck; whereas the bottom ring corresponds to the head portion of the eyelet; and wherein one or more of the eyelets has its neck portion disposed in the base and within the outer surface and at least a portion of the head portion disposed within the outer surface).
Hasson does not explicitly describe that the plurality of eyelets above are interchangeable; and the second group of interchangeable eyelets comprises a flexible neck portion.  
However, Hoballah discloses a surgical training device, wherein the device comprises one or more hooks/eyelets, wherein the hook/eyelet is already configured to be removably attached to an outer surface of a model via a screw attachment mechanism (see FIG 5, label ‘340a’ and ‘344’); and wherein Hoballah also describes an additional embodiment where a plurality of hooks/eyelets are configured to be placed at different positions for practicing suture tying with different threshold pressures (col.7 lines 27-36). 
	The screw attachment mechanism discussed above indicates that the user can easily interchange one hook/eyelet with another one, etc.    
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating an arrangement that allows the plurality of rings/eyelets (see FIG 13) to be removably attached to the top surface of the device, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.
Regarding such eyelets with flexible neck portion, Foerster teaches a suturing procedure for repairing soft tissues; and wherein the procedure implements one or more elastic anchors ([0013] lines 1-6; [0022]; also see FIG 2A/2B).
It is worth to note that the eyelets that Hasson teaches (FIG 13) are also anchors that are attached to the model in order to practice one or more suturing procedures (see col.7, lines 4-18).  
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah and further in view of Foerster; for example, by incorporating one or more eyelets with an elastic neck portion, in order to teach the user one or more additional suturing techniques related to soft tissues, etc., so that the user would acquire a more comprehensive skill. 
	Regarding each of claims 12 and 13, Hasson in view of Hoballah and further in view of Foerster teaches the claimed limitations as discussed above per claim 11.
	Regarding the model discussed with respect to FIG 13, Hasson does not explicitly describe whether the outer surface comprises a pliable resilient material (per claim 12); the outer surface comprises a contoured surface (per claim 13).
	However, Hasson already describes an alternative model with an outer surface that comprises not only a pliable resilient material, but also a contoured surface (col.6, lines 11-20).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the embodiment of FIG 13; for example, by incorporating an outer surface that mimics the structure of an organ or a tissue element, wherein the plurality of eyelets are inserted into the above surface, etc., in order to provide the user with a more realistic model for practicing one or more of the procedures (e.g. passing a suture between two rings/eyelets, etc.), so that the user would have a better chance to develop the skills needed to handle real organs/tissues.  
Regarding claim 15, Hasson in view of Hoballah and further in view of Foerster teaches the claimed limitations as discussed above per claim 11. 
	Hasson further teaches, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a closed aperture formed in the head portions of the first group of eyelets (col.7, lines 4-15; also see FIG 13).
	It is also worth noting, per the modification applied to claim 11, that the eyelets are already interchangeable eyelets.   
	Although Hasson does not explicitly describe that the second configuration of the second group of eyelets is defined by an open aperture formed in the head portions of the second group of eyelets, Hoballah already teaches that one or more of the hooks (i.e. eyelets) comprise a neck portion and a head portion (see FIG 6); and wherein the head portion can have different shapes, including an open form (col.5, lines 7-14; col.7, lines 27-35).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hasson; for example, by incorporating one or more additional rows of eyelets that have open aperture, in order to provide the user with a further training regarding one or more procedures using such eyelets that have open aperture (e.g. performing a surgical knot using eyelets that have open aperture, etc.), so that the user would develop a more comprehensive skill regarding the use of different types of instruments to perform one or more procedures.  
Regarding claim 16, Hasson in view of Hoballah and further in view of Foerster teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, the bottom rings of the first row has a first color that is different from the color of the middle rings in the second row, etc. Thus, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color).
It is also worth noting, given the modification discussed per claim 11, that the eyelets are already interchangeable eyelets that are arranged in to one or more different groups.  
●	Claims 11 and 17 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Medina 5,368,487 and further in view of Foerster 2013/0197579.  
Regarding claim 11, Hasson teaches the following claimed limitations: a kit for assembling a model for use in a surgical training device, the kit comprising: a model comprising: a base, and an outer surface disposed over base (see FIG 13, label ‘30’: e.g. a model for practicing a procedure, wherein the body of the model, which is not labeled, corresponds to the base; whereas the top surface corresponds to the outer surface that is disposed over the base); and a plurality of eyelets insertable through the outer surface and connected to the base of the model, wherein the plurality of eyelets comprising a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration (col.7, lines 4-15; FIG 13: e.g. the plurality of rings, which correspond to the plurality of eyelets, are inserted into the top surface of the model; and thus they are already connected to the base; and wherein different groups of eyelets are arranged in different configuration; such as: a first group of eyelets arranged in the first row, a second group of eyelets arranged in the second row, etc.); wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets comprises a rigid neck portion, and wherein one or more of the plurality of eyelets has the neck portion disposed in the base and within the outer surface and at least a portion of the head portion is disposed within the outer surface (see FIG. 13: e.g. although not separately labelled,  each stack of rings has a pole or rod that connects the bottom ring of each stack to the outer surface and the base of the model. Accordingly, the pole/rod corresponds to the neck portion of the eyelet, such as a rigid neck; whereas the bottom ring corresponds to the head portion of the eyelet; and wherein one or more of the eyelets has its neck portion disposed in the base and within the outer surface and at least a portion of the head portion disposed within the outer surface).
Hasson does not explicitly describe that the plurality of eyelets above are interchangeable; and the second group of interchangeable eyelets comprises a flexible neck portion.  
However, Medina discloses a medical procedure training device, wherein the training device comprises a plurality of removable (i.e. interchangeable) ring/eyelets (col.5, lines 30-41).
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating an arrangement that allows the plurality of rings/eyelets (see FIG 13) to be removably attached, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.
Regarding such eyelets with flexible neck portion, Foerster teaches a suturing procedure for repairing soft tissues; and wherein the procedure implements one or more elastic anchors ([0013] lines 1-6; [0022]; also see FIG 2A/2B).
It is worth to note that the eyelets that Hasson teaches (FIG 13) are also anchors that are attached to the model in order to practice one or more suturing procedures (see col.7, lines 4-18).  
	Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina and further in view of Foerster; for example, by incorporating one or more eyelets with an elastic neck portion, in order to teach the user one or more additional suturing techniques related to soft tissues, etc., so that the user would acquire a more comprehensive skill. 
	Regarding claim 17, Hasson in view of Medina and further in view of Foerster teaches the claimed limitations as discussed above per claim 11.
Hasson further describes, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a straight neck portion (col.7, lines 4-11; and FIG 13: e.g. each of the eyelets already comprises a neck portion, such as the rod where the bottom ring is attached; and wherein the eyelets, such as the eyelets in the first row, are defined by a straight neck portion).
It is worth noting, per the modification discussed according to claim 11, that the eyelets are already interchangeable eyelets.   
Regaining the second group of eyelets that define an angled neck portion, Medina does teach an implementation that involves eyelets with angled neck portion (col.5, lines 30-38: e.g. securing the aperture defining means, which is the eyelet, to the top of the rod establishes an eyelet with angled neck potion. Regarding such eyelet with an angled neck portion, see FIG 6* on page 32 of the office-action mailed on 04/14/2022).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Hasson; for example, by incorporating one or more additional eyelets that involve angled neck portion, in order to provide the user with a further procedure training based on such angled eyelets (e.g. performing a surgical knot using eyelets that are angled with respect to the top surface of the model, etc.), so that the user would have a further opportunity to expand his/her skills regarding one or more medical procedures.  
●	Claim 21 is rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Medina 5,368,487.
	Regarding claim 21, Hasson teaches the following claimed limitations: a kit for assembling a model for use in a surgical training device, the kit comprising: a model comprising: a base sized and configured to remain upright, and an outer surface (see FIG 13, label ‘30’: e.g. a model for practicing surgical procedure, wherein the model comprises a base in the form of an upright table; and also an outer surface, which is the top surface of the table); and a plurality of eyelets insertable through the outer surface and connected to the base of the model, the plurality of eyelets comprising a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration (FIG 13, label ‘236’: e.g. a plurality of rings—label ‘236’—are inserted through the outer surface and connected to the base of the model. In this case, the plurality of rings correspond to the plurality of eyelets. In addition, the plurality of rings/eyelets are arranged in a plurality of groups, such as a first row of rings, a second row of rings, etc.; and therefore, the plurality of eyelets comprise a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration), wherein each of the eyelets of the plurality of eyelets comprises a neck portion and a head portion (FIG 13: e.g. each bottom ring involves a post [not labeled] that extends from the bottom towards the top surface of the table; and accordingly, the post corresponds to the neck of the eyelet; whereas the ring itself corresponds to the head portion of the eyelet).   
	Hasson does not explicitly describe that the plurality of eyelets are interchangeable eyelets; and wherein the head portion of at least one of the plurality of interchangeable eyelets is configured to rotate freely with respect to its neck portion providing for a free-spinning eyelet configuration.
	However, Medina discloses a medical procedure training device, wherein the training device comprises a plurality of removable (i.e. interchangeable) ring/eyelets, each eyelet involving a head portion and a neck (rod) portion; and wherein at least one of the eyelets is configured to freely rotate (free-spinning) with respect to the neck portion (col.5, lines 30-41).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating one or more groups of rings/eyelets that can be removably attached; and wherein one or more of the rings are arranged to rotate with respect to the neck, etc., so that such modification provides the user with multiple advantages; such as, allowing the user to easily: (i) replace one or more damaged rings/eyelets, (ii) rearrange the eyelets in to one or more different groups or patterns, (iii) adjust angular position of one or more of the eyelets, etc., so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different pressure thresholds, and/or different angular positions, etc.
●	Claim 22 is rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Medina 5,368,487 and in view of Hoballah 6,398,557.
Regarding claim 22, Hasson in view of Medina teaches the claimed limitation as discussed above per claim 21.
	Hasson does not describe that the head portion of at least one of the plurality of interchangeable eyelets is configured to be movable from within the outer surface to being entirely above the outer surface of the model.
	However, Hoballah discloses a surgical training device, wherein the device comprises one or more hooks/eyelets, wherein the hook/eyelet is already configured to be removably attached to an outer surface of a model via a screw attachment mechanism (see FIG 5, label ‘340a’ and ‘344’: e.g. such screw type attachment allows the hook to be detached; and thereby it can be entirely above the outer surface); and wherein Hoballah also describes a further arrangement where the plurality of hooks/eyelets are configured to be placed at different positions for practicing suture tying with different threshold pressures (col.7 lines 27-36). 	 
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina and in view of Hoballah; for example, by incorporating an arrangement that allows the plurality of rings/eyelets (see FIG 13) to be removably attached, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills, etc.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 18-20, 23 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the patent US 10,121,391; and similarly, claims 11-13, 15-17, 21 and 22 are ejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-25 of the US 10,121,391    
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For instance, claim 1 of the current application recites limitations that are similar to that of claim 1 of US 10,121,391, except for the limitation that requires an eyelet that is retractable and spring biased with respect to the outer surface of the base.   
However, given the claimed arrangement where the plurality of eyelets are connected to the outer surface of the base, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1; for example, by incorporating one or more attachment mechanisms, such as a spring biased attachment, in order to properly secure the eyelets to the outer surface, so that the eyelets would not fall from the surface during training. 
Although claim 1 of the above patent does not describe the base as an elastic base, it would have still been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of the above patent by incorporating a feature that requires the type of material—such as plastic—to implement the base of the model, in order to reduce the cost associated with the training device, etc., since it is a common sense approach to a person skilled in the art to utilize one or more materials that are more cons-effective.    
Similarly, claims 11 and 21 of the current application recites limitations that are similar to that of claim 17 of the above patent, except for the additional description for the eyelets recited per claim 17 of the patent; such as “each eyelet having a head portion at a distal end connected to a neck portion; the neck portion is connected to the base at a proximal end of the eyelet . . .  and the at least one eyelet is spring biased towards the first position”; and the limitation, per current claim 11, which requires part of the interchangeable eyelet to have a flexible neck portion. 
However, given the structural features of the eyelets currently recited, such as eyelets insertable through the outer surface of the base, one of ordinary skill in the art readily recognizes features that the eyelets involve to make them insertable; such as a head portion and a distal end portion that connected to the neck of the head portion; and wherein the eyelets can be inserted into the surface of the base at different positions, etc. 
Moreover, since the eyelets are insertable into the outer surface (per claim 11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 11; for example, by incorporating one or more eyelets with adjustable height, so that the claimed device is further applicable to train additional procedures that involve eyelets with different heights.   
Furthermore, regarding the feature of current claim 11, which requires part of the interchangeable eyelet to have a flexible neck portion an Official Notice was taken in the previous office-action, which asserted that it is a common practice in the medical art to utilize one or more elastic (flexible) anchors particularly when repairing soft tissues; and therefore, it would have still been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 17 of the patent (US 10,121,391); for example, by incorporating one or more eyelets that involve a flexible neck portion, in order to enable the trainee to easily practice one or more suturing techniques related to soft tissue repairs (see page 26 of the office-action mailed on 04/14/2022). 
Applicant has not traversed the above Official Notice (e.g. see Applicant’s arguments filed on 08/15/2022). Thus, the above Official Notice (e.g. the well-known in the art statement) is taken to be admitted prior art. 
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 08/15/2022); however, the arguments are not persuasive. Applicant argues, 
With respect to independent claims 1 and 11, the Applicant submits that the claims have been amended to incorporate an 'elastic base' and/or the neck portion of an eyelet being disposed in a base and within an outer surface disposed over the base and at least a portion of the head portion of the eyelet disposed within the outer surface . . . 
Furthermore, the Applicant notes that in the rejection of claim 11, the Examiner relies on Foerster to teach eyelets with "a flexible neck portion." See Office Action, 16, 20. The reasoning provided in the Office Action was that "Foerster teaches a suturing procedure for repairing soft tissues; and wherein the procedure implements one or more elastic anchors ([0013], lines 1-6; [0022] also see FIG. 2A/2B). Id. 20. However, the Applicant submits that the sections relied on in Foerster (as well as to the reference as a whole) does not relate to flexible neck portions for an eyelet as presently claimed and it is unclear how such conclusion is made. In particular, the Applicant notes that Foerster teaches a suture anchor device 10 where a suture 28 can be inserted into the cavity or lumen 24 of the body 12 and locked by the locking wedge 42 . . . 
Furthermore, the Applicant notes that in the rejection of claims 11 and 21, the Examiner relies on Medina to teach the plurality of eyelets are removably attached to a top surface of the device. See Office Action, 20 and 23. In particular, Medina teaches that the "vertical support rod 218 may be ... provided with a removable affixing means such as a "C-clamp" or vacuum pump device to allow the vertical supporting rod 218 to be readily moved." Medina, col. 5, lines 30-42 . . . 
In conclusion, the Applicant submits that one of ordinary skill in the art would not have utilized Medina to teach the removable feature of the claimed eyelets as presently claimed as the removable means taught in Medina would not be compatible with Hasson… 
Accordingly, in view of at least the foregoing, the Applicant submits that independent claims 1, 11, and 21 should be patentable and respectfully request that the rejection of the independent claims under 35 U.S.C. 103 be withdrawn. Accordingly, dependent claims 2-10, 12, 13, 15-20, and 22-24 should be patentable as they share dependencies with either independent claims 1, 11 or 21 and contain additional limitations that, when considered as a whole are patentably distinguishable over the references of record . . .
With the present response, the Applicant also adds new claims 23-24 which provides that the aperture defined by a head portion of one or more of the eyelets is covered by a penetrable material. See Specification, [0021]. Such features are not described in any of the cited references . . .

However, the Office disagrees with the above arguments at least for the following reasons:  
	 Firstly, unlike Applicant’s assertion, claim 11 does not necessarily require an “elastic base”; and therefore, part of the argument (if any) directed to “elastic base” does not apply to claim 11. 
In addition, there appears to be some misunderstanding regarding the teaching cited from Foerster. It is worth to note that Foerster is applied—regarding claim 11—to teach the limitation that requires eyelets with flexile neck portion, “the second group of interchangeable eyelets comprises a flexible neck portion” (emphasis added).  
Foerster describes a suture anchor with elastic/deformable portion, or an anchor with a deformable body portion (see [0022]); and wherein this deformable body portion (FIG 2A, label “12”) is construed as the neck of anchor (i.e. a part of the anchor that extends below the proximal-end or the head of the anchor). Of course, this neck portion involves a piercing tip (FIG 12, label “32”) that allows the anchor to penetrate through a surface (e.g. an outer surface) when the anchor is attached to a body. Accordingly, Foerster does teach the limitation that requires eyelets with flexile neck portion. 
Although Applicant has attempted to summarize part the teaching of Foerster (see pages 8 to 9 of the current argument), Applicant is referring to some of the additional parts that are associated with the anchor (e.g. see FIG 2A: suture, label  “28a”; cavity/lumen, label “24”; locking wedge, label “42”, etc.). Accordingly, Applicant’s arguments are not persuasive since the arguments are not directed the specific element cited from the reference.  
Secondly, regarding the obviousness analysis presented with respect to claims 11 and 21, Applicant is asserting that “no explanation is provided as to how or why one of ordinary skill would modify Hasson with Medina is provided in order to introduce the removability to the rings” (emphasis added). However, unlike the above assertion, sufficient explanation is presented in the office-action. For instance, regarding claim 11, the office-action sates (also see pages 19 of the previous office-action),  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating an arrangement that allows the plurality of rings/eyelets ( see FIG 13) to be removably attached to the top surface of the device, thereby allowing the user to easily replace one or more damaged hooks/eyelets; and wherein the user also rearranges the rings/eyelets in to one or more different groups or patterns, so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different threshold pressures, etc.

Similarly, regarding claim 21, the office-action states (also see pages 23 of the previous office-action), 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating one or more groups of rings/eyelets that can be removably attached to the top surface of the model; and wherein one or more of the rings are arranged to rotate with respect to the neck, etc., so that such modification provides the user with multiple advantages; such as, allowing the user to easily: (i) replace one or more damaged rings/eyelets, (ii) rearrange the eyelets in to one or more different groups or patterns, (iii) adjust angular position of one or more of the eyelets, etc., so that the device would be more adaptive to train different types of medical skills; such as, producers that require suture tying with different pressure thresholds, and/or different angular positions, etc.

Thus, the analysis already provides sufficient reasoning as to how and why the artisan (a person skilled in the art) makes the modification. It is also important to note that the artisan (the person skilled in the art) utilizes one or more well-known techniques in the art (e.g. a clamp type arrangement, a screw type arrangement, etc.) to make the rings/eyelets removable (also see MPEP 2143.03).        
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Moreover, Applicant appears to rely on the exemplary size of the apparatus depicted in the figure (FIG 13). For instance, Applicant is asserting that “the confined space defined by the training apparatus as well as the close proximity of the rings as provided in Hassan (see FIG. 13 of Hassan) would make the use of C-clamps and/or the vacuum pump devices in Hasson impractical or infeasible” (emphasis added).
However, none of the figures, including FIG 13, is necessarily drawn according to scale; and therefore, Applicant’s assumption regarding “the confined space defined by the training apparatus . . .” is not valid.  Even assuming arguendo that the apparatus involves a confined space, such assumption still does not negate the modification. This is because the modification requires only “one or more groups of eyelets” to be removable (e.g. a group involving just two or three eyelets, etc.), but not necessarily all of the eyelets to be removable. Thus, Applicant’s assumption still does not negate the modification discussed in the office-action. Nevertheless, Hasson does not necessarily assert that the apparatus involves/requires confined space. 
Applicant’s assertions directed to the new claims (claims 23 and 24) are also not persuasive. Particularly, Applicant asserts that “claims 23-24 which provides that the aperture defined by a head portion of one or more of the eyelets is covered by a penetrable material . . . Such features are not described in any of the cited references” (emphasis added).
However, as evident from the current office-action (see above the analysis presented with respect to claim 23), the prior art of record does teach the practice of covering one or more of the eyelets with a penetrable material. Particularly, Medina discloses a training system that comprises a plurality of eyelets (see FIG 8); and wherein a resilient material—such as latex (e.g. see FIG 9A, label ‘82’ or see FIG 10C, label ‘92’), is applied to a given eyelet (FIG 9A, label ‘112’ or FIG 10A, label ‘72’: e.g. the aperture defining means correspond to an eyelet), so that a surgical aperture of a desired diameter is formed on the given eyelet. Accordingly, given the teaching of Medina, the limitation recited per claim 24 is also obvious over the prior art (see above the analysis presented with respect to claim 24).
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 

Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715